In the

     United States Court of Appeals
                    For the Seventh Circuit
No. 12‐2101

UNITED STATES OF AMERICA,
                                                       Plaintiff‐Appellee,

                                     v.


HAROLD N. ROSEN,
                                                   Defendant‐Appellant.

          Appeal from the United States District Court for the 
                       Southern District of Illinois.
          No. 3:11‐cr‐30017‐MJR‐1 — Michael J. Reagan, Judge. 


    ARGUED OCTOBER 22, 2012 — DECIDED AUGUST 14, 2013


   Before  BAUER  and  ROVNER,  Circuit  Judges,  and  RANDA,*
District Judge.

    BAUER, Circuit Judge. On October 2, 2011, Harold N. Rosen
pleaded guilty to seven counts of wire fraud for his perpetra‐
tion of a fairly elaborate fraud scheme, centered around the


*
   Of the United States District Court for the Eastern District of Wisconsin,
sitting by designation.
2                                                       No. 12‐2101

development of an affordable housing project that was to be
built in East St. Louis, Illinois. Rosen now appeals the district
court’s calculation of the loss amount, the determination that
Rosen was an organizer or leader of criminal activity, and the
reasonableness of his sentence. We affirm.
                       I.  BACKGROUND
    Rosen, the owner of Kully Construction, LLC, submitted a
development plan to the city of East St. Louis (“the City”) to
develop an affordable housing project known as the Bowman
Estates. The project was to be constructed through a combina‐
tion of private and public investment and was to be developed
by Kully Construction and Rosen. The project’s plans called for
a $5,624,050 development, approved by the City council, that
allowed for the contribution of $800,000 of federal grant funds,
$1,124,810 in Tax Increment Financing (“TIF”), and a contribu‐
tion  of  $3,699,240  in  private  funding  by  Rosen  and  Kully
Construction, as a condition of receiving the public financing
funds.
    To  obtain  this  contract,  Rosen  lied  at  nearly  every  turn.
First,  Rosen  submitted  a  development  plan  to  the  City.  The
proposal was almost entirely fictitious. The plan falsely stated
that Kully Construction had over twenty years of experience in
completing successful housing projects. The plan named Tracy
Hawkins as CEO of Kully Construction and lauded her more
than ten years’ of housing development experience; in reality,
Hawkins was a secretary and part‐time hairdresser. The plan
falsely  asserted  that  Rosen  was  a  seasoned  project  manager
with  over  twenty  years  of  experience  on  major  housing
projects; in truth, he had never worked as a developer.
No. 12‐2101                                                        3

    There was even a news article published in the St. Louis
Post Dispatch on March 17, 2006, supporting Rosen’s business
proposal and affirming his credentials. The article recounted
how Rosen obtained a forty‐million‐dollar contract with the
Philippine  Government  to  develop  a  trash‐to‐energy  power
plant. Rosen claimed he became involved in the business of
converting  trash  into  usable  power  as  a  result  of  his  deep‐
rooted sympathy for the children exposed to garbage dumps
in  the  Philippines.  The  article  also  noted  that  Rosen  was
awarded  a  twenty‐five  year  contract,  at  the  conclusion  of
which he would turn the plant over to the Philippine Govern‐
ment. Rosen now admits that he had no such investment in the
Philippines and that the entire story was concocted in hopes of
bolstering his reputation as a successful developer.
   A. Scheme to Substitute Prefab Modular Housing for
     New Construction
    Duped by his ploy, the City contracted with Rosen for the
construction of a thirty‐two unit housing project. After meeting
with a consultant on July 1, 2008, however, it was brought to
Rosen’s attention that his project was underfunded by approxi‐
mately $2.7 million dollars because the projected rental income
was  inadequate  to  support  the  anticipated  expenses.  Rosen
concealed  his  under  funding  problem  from  the  City,  and
instead  addressed  the  issue  by  offering  to  “upgrade”  the
project—from thirty‐two units to fifty‐six units—at no addi‐
tional  cost.  Rosen  misrepresented  to  the  City  that  he  could
increase the scope of the project so that the anticipated income
from the additional twenty‐four rental units would appear to
support the projected expenses. The East St. Louis Financial
Advisory  Authority  (“FAA”)  questioned  how  Rosen  could
4                                                        No. 12‐2101

increase  the  scope  of  the  project  without  increasing  the
construction expenses. Rosen told the FAA that construction
costs  had  fallen  so  significantly,  due  to  the  recent  economic
downturn, that it allowed him to add twenty‐four more units
to the project with no additional costs.
    Of  course  Rosen  could  not  actually  build  a  fifty‐six  unit
property  for  the  same  cost  as  a  thirty‐two  unit  property.  In
order to make up the difference, Rosen chose to substitute less
expensive prefab modular housing units in place of the new
construction  that  was  contracted  for  in  the  development
agreement—without notifying or receiving approval from the
FAA,  the  East  St.  Louis  Planning  Commission,  or  the  City
Council.  To  prevent  the  FAA  from  discovering  that  he  in‐
tended to substitute prefab modular housing, Rosen sent the
FAA two facsimile transmissions misrepresenting his plans for
the  construction  of  the  project.  The  first  fax,  dated  June  16,
2009,  contained  an  itemized  list  of  materials  and  expenses
related to the construction of the housing units. The list was
created by the manufacturer of the prefab modular housing
units.  Rosen,  however,  removed  the  manufacturer’s  name,
address, phone number, and fax number from the document
to  prevent  the  FAA  from  discovering  that  he  planned  to
substitute prefab modular housing. The second fax was sent on
June  18,  2009,  and  outlined  a  construction  timeline  for  the
project. The timeline listed the anticipated completion date of
each phase of the new construction, including framing exterior
walls, plumbing, insulation, drywall, and painting. Of course 
none of these phases of construction would occur because the
prefab modular housing is completely manufactured off‐site
and then shipped to the project’s location.
No. 12‐2101                                                         5

   B. Scheme to Fraudulently Obtain Private Financing
    The terms of the agreement between Rosen and the City
required Rosen to obtain $3,699,240 in private funding toward
the completion of the project. The FAA granted approval for
the project subject to the condition that Rosen verify that Kully
Construction  actually  obtained  private  financing  through  a
commercial  loan  by  submitting  a  copy  of  the  closing  docu‐
ments. As neither Rosen nor Kully Construction were credit‐
worthy,  Rosen  solicited  his  accounting  firm  to  create  false
financial statements and tax returns to exaggerate his income
and assets. 
    On  November  10,  2009,  Rosen  faxed  his  newly‐created
fictitious 2006 tax return to Amerisource Funding, in support
of  his  application  for  private  financing  of  the  project.  The
submitted  tax  return  falsely  stated  that  Rosen  owned  a
separate  business  with  gross  sales  of  $2,014,019,  had  an
ordinary  business  income  of  $272,572,  and  total  assets  of
$898,991. On November 20, 2009, Rosen again had his accoun‐
tant  send  to  Amerisource  similarly  false  and  fraudulent
financial  statements,  balance  statements,  and  statements  of
retained earnings for tax years 2006 and 2007.
    Rosen then supplied the City with a series of letters that
purported  to  verify  that  Kully  Construction  had  obtained
private  financing  for  the  developer’s  contribution  to  the
Project. The FAA accepted a “commitment letter” from MDE
Capital as verification of private financing so that construction
could begin on the project. On June 23, 2009, the FAA passed
FAA Resolution No. 09–0623–89, which granted an approval
for  the  project,  subject  to  the  condition  that  Rosen  actually
6                                                     No. 12‐2101

close a commercial loan and provide proof of the loan closing
to the FAA. In reality, Rosen had not obtained a commitment
to lend from MDE Capital, as he had represented; rather, MDE
Capital refused to do business with Rosen after he requested
that  a  representative  provide  him  with  a  fraudulent  closing
document.  Even  without  private  financing,  however,  Rosen
moved ahead on the development of the project, and began
incurring costs, including the purchasing and clearing of the
land on the proposed construction site.
    Meanwhile, as Rosen was still representing to the City that
he had obtained private financing through MDE Capital, he
continued to secretly, and unsuccessfully, seek private financ‐
ing through other financial institutions. When the FAA tried to
confirm that Rosen had actually closed the commercial loan
with MDE Capital, Rosen responded by supplying the FAA
with closing documents from a different lender, First Monetary
Group,  Inc.  The  documents  represented  that  Rosen  had
fulfilled his obligation and falsely evidenced the existence of a
$3,699,240 line of credit.
    Unbeknownst  to  the  City  and  the  FAA,  First  Monetary
Group is not a financial lender; rather it is a brokerage service
that matches potential borrowers to actual lenders. Rosen paid
First  Monetary  Group  $30,000  to  create  a  closing  document
that would satisfy the FAA’s requirements. In truth, no loan
was closed, no line of credit was established, and no private
funds were available to Rosen.
No. 12‐2101                                                      7

   C. Fraudulent Reimbursement
    The next phase of Rosen’s scheme occurred when he duped
the  City  into  reimbursing  him  for  construction  costs  with
public  funds.  According  to  the  terms  of  the  development
agreement, public funds were to be used to reimburse eligible
expenses  that  were  actually  paid  by  the  developer.  The
development agreement required evidence in support of each
request for reimbursement (e.g., bills, contracts, invoices, lien
waivers) to verify that each expense was legitimate and eligible
for reimbursement.
    On  September  11,  2009,  Rosen  submitted  a  request  for
reimbursement that falsely asserted that Kully Construction
had  paid  each  of  the  itemized  expenditures  listed  on  the
invoice.  Among  the  itemized  expenses  listed  was  a  $40,000
expenditure supposedly paid to a subcontractor for clearing
the land on the construction site. In reality, Rosen paid only 
$3,000 to clear the acreage. Rosen then forged the signature of
the  subcontractor  on  a  lien  waiver,  which  was  submitted  to
falsely corroborate that the subcontractor had been paid in full,
when in truth the subcontractor had performed the work but
was still owed payment. After reviewing the documentation
Rosen  submitted  with  the  reimbursement  request,  the  FAA
determined there was no evidence to support Kully Construc‐
tion’s claim that it had actually paid the subcontractor $40,000,
and the FAA refused to reimburse that expense. 
   In total, Rosen made three “draw requests” for reimburse‐
ment of expenses incurred by Kully Construction—$47,036.15,
$60,449.04,  and  $21,000.  Rosen  was  actually  reimbursed
$66,449.04 by the City.
8                                                         No. 12‐2101

    D. The Investigation
   In  December  2009,  a  search  warrant  was  executed  for
Rosen’s home. During the investigation Rosen was interviewed
three  times  by  federal  agents,  over  the  course  of  which  he
admitted to forging a lien waiver, submitting falsified billing
invoices and lying to investigators.
    In September 2010, Rosen, now fully aware that he was the
subject of a federal criminal investigation, met with an aspiring
developer named Cheryl Pratt. Rosen told Pratt he was retiring
due to health concerns and that the City was looking for a new
developer  to  take  over  his  project.  Rosen,  however,  did  not
mention that the project was the subject of a federal criminal
investigation. Rosen further told Pratt that $1.9 million dollars
in public financing would be transferred to her and that she
would be taking over a “fully functional, fully feasible project”
that was “ready to go.”
     Relying on these misrepresentations, Pratt agreed to pay
Rosen  $100,000  to  acquire  the  land,  architectural  plans,
engineering  plans,  construction  plans,  and  environmental
studies. Pratt gave Rosen an initial $6,000 in earnest money and
scheduled a formal closing for October 14, 2010. Rosen failed
to  turn  over  the  plans  to  Pratt  at  the  closing,  but  she  gave
Rosen  an  additional  $44,000,  and  withheld  the  remaining
$50,000 until he provided her with the missing documentation.
   On  October  22,  2010,  Rosen  dropped  off  a  box  of
documents to Pratt’s office and she issued a check to Rosen for
the remaining $50,000. Pratt reviewed the documents,  how‐
ever,  and  learned  that  Rosen  intended  to  substitute  prefab
modular housing in lieu of the on‐site construction that was
No. 12‐2101                                                      9

required under the terms of the contract. Pratt also discovered
that the City had not passed the ordinance transferring the $1.9
million dollars in public funding from Rosen to her. Shortly
after,  Pratt  received  a  call  from  Rosen’s  engineering  firm
informing  her  that  Rosen  did  not  have  authority  to  use  or
transfer the engineering plans because he had not yet paid the
engineering firm. Pratt then contacted her bank and stopped
payment on her $50,000 check before it was cashed.
    During the fall of 2010, Pratt had several meetings with city
officials to try to resolve the issues surrounding the project. In
December 2010, Pratt was informed, for the first time, that the
project was subject to a federal criminal investigation, and that
Rosen did not actually own all the land at the site; one parcel
was still owned by another individual and a second parcel was
under the control of a Bankruptcy Trustee. Pratt then called
Rosen, in December 2010, and told him she wanted to rescind
their  deal  and  have  her  initial  $50,000  payment  refunded.
Rosen  agreed.  Predictably,  however,  no  refund  was  ever
remitted.  Pratt  attempted  to  contact  Rosen  approximately
twenty times in the following months, but to no avail.
   Pratt did not hear from Rosen again until May 2011, when
she received a demand letter threatening to sue her if she did
not pay Rosen the second $50,000 installment payment that she
had cancelled. Eventually, Rosen filed a civil suit against Pratt. 
10                                                    No. 12‐2101

     E. Proceedings Below
    On January 21, 2011, a grand jury in the Southern District
of Illinois returned an indictment charging Rosen with nine
counts of wire fraud. On October 2, 2011, Rosen pleaded guilty
to counts one through seven of the indictment. In Rosen’s plea
agreement, the Government calculated his total offense level at
twenty‐seven,  based  on  an  offense  level  of  seven,  a  sixteen
level  enhancement  for  the  loss  amount,  and  a  four‐level
increase based on Rosen’s role as an organizer or leader of the
charged  offenses.  Rosen,  on  the  other  hand,  calculated  his
offense level at seventeen, starting with a base offense level of
seven and a ten‐level enhancement for the loss amount.
    Rosen was sentenced on April 20, 2012. The parties argued
three  primary  issues  at  the  sentencing  hearing.  First,  Rosen
objected to the probation officer’s calculation of the intended
loss. Second, Rosen objected to the application of a role‐in‐the‐
offense adjustment for being a leader or organizer of criminal
activity that involved five or more participants or was other‐
wise  extensive,  pursuant  to  U.S.S.G.  §  3B1.1(a).Third,  the
parties differed on what constituted a reasonable sentence in
this case under the § 3553(a) factors.
    Ultimately,  the  district  court  calculated  that  under  a
technical application of the law, the intended loss figure in this
case  was  approximately  $4.6  million  dollars.  However,  the
court granted Rosen’s motion for a downward departure after
determining  that  a  technical  application  of  the  Guidelines
would  substantially  overstate  the  offense.  The  district  court
calculated  the  intended  loss  amount  to  be  $1,924,810—the
amount of public funding that Rosen was approved to receive
No. 12‐2101                                                         11

from the City. Next, the district court determined Rosen to be
an organizer or leader of criminal activity that involved five or
more  participants  and  applied  an  additional  four‐level  en‐
hancement.
    The district court’s resolution of these issues resulted in the
calculation of a total offense level of twenty‐four, which called
for  a  Guidelines  range  of  fifty‐one  to  sixty‐three  months’
imprisonment. The district court granted Rosen’s request for
a below‐Guidelines sentence, though not to the full extent he
sought. Rosen argued for leniency based upon his age, medical
condition, family circumstances, and that the actual loss in this
case was substantially less than the intended loss. In the end,
the district court sentenced Rosen to a below‐Guidelines range
sentence of forty‐eight months’ imprisonment.
                        II.  DISCUSSION
    Rosen  appeals  the  district  court’s  calculation  of  the  in‐
tended loss amount under U.S.S.G. § 2B1.1, the determination
of Rosen’s role in the offense as a leader or organizer, pursuant
to U.S.S.G. § 3B1.1(a), and the reasonableness of his sentence
under U.S.S.G. § 3553(a). 
   A. Intended Loss Calculation
   We  review  a  district  court’s  calculation  of  loss  for  clear
error. United States v. Green, 648 F.3d 569, 583 (7th Cir. 2011).
However,  threshold  questions  concerning  the  meaning  of
“loss” and the methodology to be used in measuring that loss
present  questions  of  law  that  call  for  de  novo  review.  United
States v. Wasz, 450 F.3d 720, 726 (7th Cir. 2006). The Sentencing
Guidelines provide for an increase in offense level based upon
12                                                       No. 12‐2101

the  amount  of  loss  resulting  from  the  offense.  U.S.S.G.
§ 2B1.1(b). A loss is defined as either the actual or intended
loss,  whichever  is  greater.  §  2B1.1,  cmt.  n.3  (A).  Further,
“intended loss” refers to the pecuniary harm that was intended
to result from the offense, including that which would have
been impossible or unlikely to occur. § 2B1.1, cmt. n.3 (A)(i‐ii)
(2011).
     In  determining  the  loss  amount  in  this  case,  the  district
court found that the intended loss was $1,924,810, which was
the amount of public funding the City earmarked for Rosen’s
affordable housing project. Rosen argues using the amount of
public funding as the intended loss amount was an error that
expands the Guidelines’ definition of “intended loss” because
it requires a presumption that he would have taken additional
affirmative steps in furtherance of the fraud. In support of this
claim, Rosen points out that he was never actually eligible to
receive any public funds because he did not meet the condition
of his agreement with the City that he obtain private financing.
Rosen  argues  that  the  “intended  loss”  amount  set  by  the
district  court  is  based  on  speculation  as  to  the  harm  the
defendant might have caused had his scheme persisted to its
intended conclusion.
    We disagree that the calculated intended loss amount was
based on speculation. Rather it was based upon the amount
Rosen  was  eligible  to  receive  from  the  City  had  his  scheme
been successful. As we noted in United States v. Schneider, 930
F.2d 555, 558 (7th Cir. 1991), “‘loss’ within the meaning of the
Guidelines includes intended, probable, or otherwise expected
loss,  a  qualification  of  vital  importance  in  a  case  …  where
fraud is discovered or otherwise interrupted before the victim
No. 12‐2101                                                          13

has been fleeced.” Rosen qualifies as a “true con artist.” Id. He 
had no intention of upholding his end of the agreement with
the City, and clearly had no qualms about doing whatever he
deemed necessary in order to carry out his fraudulent scheme
to its most lucrative end. Accordingly, we find that the district
court  did  not  err  in  its  determination  of  the  appropriate
intended loss amount.
   B. Role‐In‐The‐Crime Enhancement
    The  district  court  applied  a  four‐level  enhancement  to
Rosen’s sentence, pursuant to U.S.S.G. § 3B1.1(a), after deter‐
mining  that  Rosen  was  an  organizer  or  leader  of  a  criminal
activity that involved five or more participants or was other‐
wise extensive. Whether a defendant exercised a leadership or
managerial role in the charged offense is a determination that
we review for clear error. United States v. Johnson, 489 F.3d 794,
796 (7th Cir. 2007).
    The “central concern” of § 3B1.1 is the defendant’s relative
responsibility for the commission of the offense. United States
v. Vasquez, 673 F.3d 680, 685 (7th Cir. 2012) (citing United States
v. Mendoza, 576 F.3d 711, 717 (7th Cir. 2009)). In making that
determination, the district court should consider factors such
as  “the  defendant’s  decision‐making  authority,  nature  of
participation, recruitment of accomplices, claimed right to a
larger  share  of  the  fruits  of  the  crime,  role  in  planning  and
organizing, scope of illegal activity, and control and authority
exercised over others.” Vasquez, 673 F.3d at 685 (citing U.S.S.G.
§ 3B1.1 cmt. n.4; United States v. Knox, 624 F.3d 865, 874 (7th
Cir.  2010)).  In  order  to  appropriately  apply  a  §  3B1.1(a)
adjustment  to  a  defendantʹs  sentence,  “the  defendant  must
14                                                        No. 12‐2101

have exercised some degree of control over others involved in
the  commission  of  the  offense  or  he  must  have
been  responsible  for  organizing  others  for  the  purpose  of
carrying out the crime.” Vasquez, 673 F.3d at 685 (citing Knox,
624 F. 3d at 874).
    Even though the record clearly reflects that Rosen was the
sole mastermind behind this scheme, and recruited additional
accomplices  as  he  deemed  necessary,  he  argues  that  this
enhancement  was  in  error  as  he  was  not  the  organizer  of  a
unified criminal plot. Rosen admits he had “associations” with
people he used to further his criminal conduct, however, he
argues that those associates’ roles were too limited in scope
and objective for them to be considered participants in a larger,
cohesive criminal scheme. The Presentence Report identified
seven individuals who participated in Rosen’s scheme. Rosen
concedes he recruited each of these individuals, but he argues
that he solicited each person only as his need for their individ‐
ual services arose. Meaning each individual was solicited by
Rosen for a specific objective rather than all acting in concert
within  a  larger  unitary  criminal  scheme,  and  he  did  not
exercise authority or control over the participants.
    Relying on United States v. Wasz 450 F.3d 720 (7th Cir. 2006),
the  district  court  found  that  Rosen’s  organizational  role
consisted  of  “efforts  to  marshal  other  individuals  for  the
purpose of executing the crime” thereby satisfying § 3B1.1(a).
Id. at 730. Rosen argues his case is distinguishable from Wasz
because here there was no unified scheme; rather each partici‐
pant was recruited by Rosen to perform a specific role (such as
creating  a  fictitious  tax  return)  and  there  is  insufficient  evi‐
dence  to  suggest  that  all  these  participants  were  working
No. 12‐2101                                                     15

towards the same end. We disagree. In Wasz, we noted that
though the defendants contracted individually with each co‐
defendant, their actions still reflected “a guiding influence over
the other participants in the offense.” Id.
    Here, we agree with Rosen that he recruited each additional
participant to perform specific illegal handiwork, but that does
not diminish his culpability as an organizer under § 3B1.1(a).
Rosen  alone  owned  Kully  Construction,  the  “development”
business at the center of this fraud scheme, and he alone had
decision‐making control over every aspect of this crime. Rosen
chose  who  was  recruited,  for  what  purpose,  and  solely
determined each participant’s appropriate compensation. For
example, Hawkins was a secretary Rosen solicited to pose as
Kully’s fictional CEO. In exchange, Rosen promised her future
employment  in  the  company.  It  is  clear  that  Rosen  was  in
control of this ploy all along. He recruited and compensated
his  cohorts  as  needed  to  bring  his  fraudulent  plan  to  its
intended conclusion. We find no clear error in the the district
court’s  determination  that  Rosen  was  the  organizer  of  this
brazen  scheme  and  deserving  of  a  four‐level  enhancement
pursuant to § 3B1.1.(a).
   C. Unreasonable Sentence
    Rosen’s  final  challenge  is  to  the  reasonableness  of  his
sentence.  When  considering  the  overall  reasonableness  of  a
sentence, we review for an abuse of discretion. United States v.
Jackson, 547 F.3d 786, 792 (7th Cir. 2008). This review involves
a two‐step analysis. First, we ensure that the district court did
not make any procedural errors; if it did not, then we evaluate
the sentence’s substantive reasonableness. Id. Here, Rosen faces
16                                                        No. 12‐2101

a particularly uphill battle, given that his sentence is presump‐
tively reasonable because it is below the applicable Guidelines
range.  See  United  States  v.  Poetz,  582  F.3d  835,  837  (7th  Cir.
2009).
        1.  Sentencing Procedures
    The Supreme Court has made clear that a, “a district court
should begin a sentencing hearing by calculating the advisory
guidelines range.” United States v. Long, 639 F.3d 293, 299 (7th
Cir. 2011) (citing Gall v. United States, 552 U.S. 38, 49, 128 S.Ct.
586,  169  L.Ed.2d  445  (2007)).  The  district  court  must  then
subject  its  proposed sentence to adversarial testing, hearing
arguments as to whether the advisory sentence should apply.
Long, 639 F.3d at 299 (citing Rita v. United States, 551 U.S. 338,
351, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007)). Finally, the district
court must evaluate the § 3553(a) factors and impose a sen‐
tence, providing an “adequate statement of the judge’s reasons,
consistent with § 3553(a), for thinking the sentence that he has
selected is indeed appropriate for the particular defendant.”
Long, 639 F.3d at 299 (citing United States v. Dean, 414 F.3d 725,
729 (7th Cir. 2005)).
    Here, the crux of Rosen’s argument is that the procedural
sequence of his sentencing hearing was improper because the
district court failed to adhere to the “strict” sentencing proce‐
dures outlined in U.S.S.G. § 1B1.1. Specifically, Rosen argues
the district court erred when it made the determination that he
was entitled to a downward departure regarding the intended
loss amount at issue contemporaneously with its determina‐
tion  of  the  applicable  Guidelines  range.  In  support  of  his
contention, Rosen relies upon a case in which the Third Circuit,
No. 12‐2101                                                       17

held that the district court procedurally erred when it analyzed
steps of the sentencing procedures out of order. United States
v. Friedman, 658 F.3d 342, 361 (3d Cir. 2011). In Friedman, the
district court began its analysis by first discussing the disputed
loss  calculation,  then  discussing  a  departure  motion,  then
discussing two additional Guidelines disputes, then engaging
in some discussion of the § 3553(a) factors, then stating that it
would impose something less than a offense level of twenty‐
two before  continuing its discussion  of  § 3553(a) factors. Id.
Finally the district court imposed a thirty‐four month sentence,
based on an offense level of “either nineteen or twenty.” Id.
Our  sister  circuit  reasoned  that  the  convoluted  record  in
Friedman  inhibited  its  “ability  to  review  the  sentence  for
reasonableness and thus required remand.” Id.
    That situation is not present here. A review of the sentenc‐
ing transcript shows that the district court correctly calculated
the appropriate Guidelines range, granted a sufficient down‐
ward departure based upon the intended loss amount in this
case, sufficiently considered the arguments of both Rosen and
the Government, and crafted a reasonable sentence based upon
the  §  3553  (a)  factors.  Unlike  Friedman,  we  have  no  trouble
reviewing the district court’s sentence in this case and find no
procedural error.
       2.  Substantive Reasonableness
   Rosen raises two challenges to the substantive reasonable‐
ness of his sentence. First, Rosen argues that his sentence is
unreasonable because the intended loss amount calculated by
the  district  court  overstates  the  seriousness  of  his  offense,
when compared to the actual loss that occurred. The commen‐
18                                                    No. 12‐2101

tary to U.S.S.G. § 2B1.1 notes that “there may be cases in which
the offense level determined under this Guidelines substan‐
tially  overstates  the  seriousness  of  the  offense.”  U.S.S.G.
§ 2B1.1 cmt. n. 19(C).  
    In this case, the district court calculated the intended loss
amount at $1.9 million dollars—the amount of public funding
that Rosen stood to receive had his scheme progressed as he
hoped. Rosen argues that in order to even be eligible to receive
the $1.9 million dollars in public funding, he would need to
first obtain private financing, and then submit draw requests
to  the  City  asking  for  reimbursement.  Since  Rosen  was
unsuccessful,  after  multiple  attempts,  to  obtain  private
financing, he argues that the $1.9 million dollar loss amount set
by  the  court  is  unreasonably  high  because  there  was  little
possibility  that  Rosen’s  scheme  could  have  successfully
progressed  to  that  point.  Rosen  argues  that  his  ploy  was
doomed  never  to  materialize  beyond  fraudulent  private
financing applications; the actual loss amount ($66,449.04) is a
more accurate barometer of the seriousness of his offense.
     We  have  held  that  a  “court  can  consider  the  amount  of
variance between the intended loss and the realistic possibility
of  loss  when  considering  an  appropriate  sentence.”  United
States v. Portman, 599 F.3d 633, 640 (7th Cir. 2012) (citing United
States v. Stockheimer, 157 F.3d 1082, 1091 (7th Cir. 1998)). This
decision,  however,  remains  in  the  sentencing  judgeʹs  wide
discretion,  and  our  review  may  only  evaluate  the  overall
reasonableness of the sentence imposed. Id. A review of the
record demonstrates that the district court thoroughly consid‐
ered the substantial difference between the intended loss in
this  case  ($1.9  million  dollar)  and  the  actual  loss  amount
No. 12‐2101                                                             19

($66,449.04);  when  the  district  court  granted  Rosen  a  below
Guidelines  sentence,  which  we  hold  to  be  presumptively
reasonable. See Rita v. United States, 551 U.S. 338, 347, 127 S.Ct.
2456, 168 L.Ed.2d 203 (2007). Therefore, we find no abuse of
discretion,  nor  any  support  for  Rosen’s  contention  that  his
sentence  is  unreasonable  because  the  intended  loss  amount
overstates the seriousness of his offense.
    Second, Rosen contends that the court failed to adequately
consider the mitigating factors applicable under § 3553(a). We
will determine a sentence to be reasonable “if the district court
gives meaningful consideration to the factors enumerated in 18
U.S.C. § 3553(a), including the advisory Sentencing Guidelines,
and arrives at a sentence that is objectively reasonable in light
of the statutory factors and the individual circumstances of the
case.” United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)
(citing  Gall,  552  U.S.  at  49–50,  128  S.Ct.  586;  United  States  v.
Wachowiak, 496 F.3d 744, 748 (7th Cir. 2007)).
    Here, Rosen contends that the district court did not give
proper weight to his family circumstances, advanced age, and
poor health. On the contrary, the sentencing transcript in this
case illustrates that the district court throughly considered all
appropriate § 3553(a) factors in crafting Rosen’s sentence. The
district  court  specifically  noted  Rosen’s  advanced  age  and
failing  health,  but  also  saw  his  crime  as  outrageous.  Rosen
sought to swindle an already impoverished City out of millions
of  dollars  in  public  funding  through  an  elaborate  fraud
scheme,  couched  under  the  guise  of  creating  “affordable
housing”  for  the  benefit  of  the  residents  of  East  St.  Louis.
Rosen  failed  to  rebut  the  presumption  of  reasonableness
20                                                   No. 12‐2101

attached to his sentence, as such, we find no abuse of discretion.
                     III.  CONCLUSION
     Accordingly, we AFFIRM.